AMENDMENT NO. 2 TO PARTICIPATION AGREEMENT Pursuant to the Participation Agreement, made and entered into as of the 25th day of April 1995, by and among MFS® Variable Insurance Trustsm, Kansas City Life Insurance Company, and Massachusetts Financial Services Company, the parties hereby agree to an amended Schedule A as attached hereto. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to the Participation Agreement to be executed in its name and on its behalf by its duly authorized representative. The Amendment shall take effect on February 1, KANSAS CITY LIFE INSURANCE COMPANY By its authorized officer, By: /s/ Richard L.
